Citation Nr: 0206307	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
an Achilles tendon injury of the left ankle.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The veteran's military occupational specialty was as an 
aviation system organizational technician (structures).

2.  The veteran's description of an in-service injury to his 
back is consistent with the scope of his technical specialty 
and his military duties.

3.  The veteran's lumbar disc difficulties are related to his 
military service.

4.  The veteran's left ankle disability is manifested by 
complaints of pain, instability, and weakness with a full 
range of motion.  


CONCLUSIONS OF LAW

1.  Lumbar disc disability at L5-S1 is the result of disease 
or injury incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for left ankle disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from September 1989 to 
March 1994.  His military occupation was that of an aviation 
system organizational technician (structures).  A review of 
his service medical records (SMRs) reveals that he suffered 
an injury to the Achilles tendon area of the left ankle in 
December 1991 when a yellow gear vehicle ran over his ankle.  
The veteran suffered a hyperextension of the left foot.  X-
rays were negative for evidence of a fracture.  The 
assessment was soft tissue injury of the left foot.  There 
was no evidence of treatment for a back injury in the SMRs.  
The veteran's January 1994 separation physical examination 
indicates that the veteran said that he had injured his left 
ankle in the last month and was still experiencing some 
tenderness to the Achilles tendon with flexion and extension.  
He was noted to have a full range of motion of the left ankle 
and a normal examination.

The veteran's claim for disability compensation benefits was 
received at the RO in July 1994.  This was within one year of 
the veteran's discharge from service on March 11, 1994.  The 
veteran sought benefits for, inter alia, his left ankle 
injury and a low back disorder.

The veteran was afforded a VA examination in September 1994.  
The veteran related the occurrence of the injury to his left 
ankle in 1991.  The veteran said that he experienced 
recurrent pain in the ankle that would sometimes radiate up 
his leg.  He would experience pain sometimes after playing 
racquetball.  He could walk five miles without difficulty, 
but would experience pain if he used his ankle excessively.  
The veteran also said that he had experienced recurrent back 
pain for the last 18 months.  He said the pain would come on 
very suddenly and then completely disappear.  At the times 
when he experienced pain, it would be difficult to lift and 
walk.  The examiner reported evidence of tenderness of the 
left Achilles tendon at the point of insertion.  The range of 
motion was described as within normal limits with flexion to 
approximately 20 degrees and extension to nearly 80 degrees.  
Inversion, eversion, abduction and adduction were all 
described as normal.  Examination of the back revealed no 
tenderness, but the veteran was not experiencing any back 
discomfort at the time of the examination.  X-rays of the 
left ankle were interpreted to show a normal left ankle.  X-
rays of the lumbosacral spine were interpreted to show 
probable spondylolysis of L5 with Grade I retrolisthesis of 
L5 on S1.  The diagnoses were injury to left Achilles tendon 
with some pain in the left hip and recurrent herniated lumbar 
disc.

The veteran was granted service connection for residuals of 
his left ankle injury in October 1994.  He was assigned a 
noncompensable evaluation effective from March 11, 1994, the 
date after his discharge from service.  The veteran was 
denied entitlement to service connection for a low back 
disorder.

The veteran submitted his notice of disagreement in October 
1995.  He argued for a higher rating for his left ankle 
disability, stating that he experienced occasional swelling 
as well as giving way of the ankle on the average of once a 
week.  The veteran also stated that he felt his back disorder 
was due to heavy lifting and bending that he did performing 
his duties in service.  The veteran submitted further 
argument in support of his claim with his substantive appeal.  
He said that he also experienced a limited range of motion in 
his left ankle in addition to the instability.  

The veteran testified at a hearing at the RO in May 1996.  
The veteran said that he experienced a "good" day at the 
time of his September 1994 VA examination and that the 
examiner was not able to observe all of his true symptoms.  
He said that the symptoms with his ankle would come and go at 
a moment's notice.  He would experience swelling if he 
engaged in activities like mowing the lawn and gardening.  He 
also said that he had constant pain in the Achilles tendon 
and ankle joint area.  The veteran related that his ankle 
would sometimes roll off to the side while he walked across 
campus to classes.  He took over-the-counter Motrin for pain 
in his ankle.  He said that he experienced instability in the 
ankle approximately twice a week.  He wore an elastic support 
on the ankle if he participated in any strenuous activity.  
The veteran further testified that he felt that his left 
ankle condition had altered his life in that he could no 
longer engage in some of the same activities or do them to 
the same extent as before the injury.  

In regard to his back, the veteran said that he was assigned 
to a naval air station at the time of his injury.  He said 
that he was changing a main mount aircraft tire in 
approximately August or September 1993.  He said that he felt 
a sensation like a muscle pulling when he attempted to lift 
the tire.  He finished work that day and went home.  The next 
morning he experienced stiffness.  He went to work where he 
later sought out a physician assigned to the unit.  The 
physician told him he had probably pulled a muscle and told 
him to take Motrin for the pain.  The veteran assumed the 
"consultation" would be entered into his SMRs but it was 
not.  He said that he was put on light duty for a week.  The 
pain gradually went away.  He said that he now experienced 
constant pain.  If he sat in a car too long his back would 
become stiff and painful.  He continued to use either Motrin 
or Tylenol to relieve his symptoms.  He said that he had not 
had any treatment for his back since his discharge from 
service.  The veteran then commented that, if he had a 
herniated disc, it had to have happened in service because he 
was discharged in March 1994 and diagnosed in September 1994.

The veteran was afforded a VA orthopedic examination in June 
1996.  The examiner reported that the veteran could stand on 
heels and toes without difficulty.  There was some tenderness 
of the Achilles tendon directly over its insertion point.  
There was no defect in the tendon.  There was a full range of 
motion to include plantar flexion, dorsiflexion, inversion 
and eversion.  There was no pain at the extremes of motion.  
The assessment was status post sprain with recurrent ankle 
pain.

In a rating decision dated in September 1996, the veteran's 
left ankle disability rating was increased to 10 percent.  
The rating was made effective from March 11, 1994.

The veteran was afforded a VA orthopedic examination in 
December 1996.  The current status of the veteran's left 
ankle was the focus of the examination.  The veteran said 
that he could bicycle and walk but that running aggravated 
his left ankle.  The pain was described as very sharp in the 
area of the Achilles tendon and around the lateral aspect of 
the left ankle.  The episode would be acute with a lingering 
residual pain.  He experienced the acute episodes several 
times a month, usually associated with use of the ankle such 
as using stairs.  There was no swelling on physical 
examination.  There was definite tenderness noted on pressure 
over the Achilles tendon.  Dorsal flexion was listed as to 15 
degrees for the left ankle as opposed to 25 degrees for the 
right.  Flexion was listed as 45 degrees for both ankles.  
The veteran's gait was described as normal.  A x-ray of the 
left ankle was noted to show mild spurring of the joint 
anteriorly but this was described as unchanged from the 
September 1994 x-ray.  The diagnosis was injury to the left 
Achilles tendon five years earlier with no improvement over 
the last several years, with limitation of motion as 
described and a sensation of some weakness.

The veteran was afforded a VA orthopedic examination in 
January 1998.  The veteran related many of the same 
complaints regarding the sudden and acute exacerbations of 
pain involving his left ankle and his back.  The veteran said 
that he still played racquetball but would stop when the pain 
became too bad.  He also biked, as this was easier on his 
ankle than running.  Physical examination of the left ankle 
revealed limitation of flexion to 90 degrees.  Extension was 
noted to be normal, as was lateral movement of the ankle 
joint.  There was pain on palpation posteriorly, overlying 
the insertion of the Achilles tendon throughout the heel 
area.  The pain was described as exquisite but not associated 
with any redness or swelling.  The examiner's assessment was 
a left ankle injury that resulted in a partial tear of the 
Achilles tendon in service.  With regard to the requirements 
for addressing functional losses set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995)), the examiner stated that the 
veteran was incapacitated by his left ankle in that he had to 
give up a lot activities that he used to enjoy.  The examiner 
also said that the veteran experienced low back pain that was 
musculoskeletal in nature.  The examiner associated the 
veteran's back pain with the episode in service when he 
experienced a muscle pull while replacing a tire.  The 
examiner further stated that she felt that the veteran's low 
back pain may have been aggravated by his left ankle 
disability in that he would have a positional change that 
would have required compensation by his back.  The physician 
did state that she was not certain as to the exact percentage 
of low back pain that was attributable to the left ankle 
disability.

The veteran was afforded a VA orthopedic examination in 
December 1999.  The veteran continued to complain of episodes 
of acute pain as well as instability and rolling of his left 
ankle.  He said that he occasionally received treatment from 
a friend that was a chiropractor.  He would get relief from 
his symptoms for several days but they would return.  He did 
not report any swelling of the ankle.  He said that he did 
not limp when his ankle was hurting but felt that it altered 
his gait.  The veteran was employed as a painter.  The 
veteran also related continued pain in the lower right side 
of his back that sometimes radiated into his right thigh and 
even left thigh at times.  The veteran detailed a number of 
symptoms related to stiffness from various activities.  He 
was receiving chiropractic treatment for his back from a 
friend.  The examiner reported the veteran's gait as normal.  
Examination of the back disclosed evidence of tenderness to 
the paravertebral muscles and a limitation of motion.  The 
examiner also reported tenderness to palpation over the lower 
two to three inches of the Achilles tendon.  No swelling was 
noted.  There was also tenderness along the distal aspect of 
the lateral malleolus.  The examiner stated that the 
veteran's left ankle had a normal range of motion but that 
there was discomfort with extremes of plantar flexion and 
inversion.  The assessment was left ankle pain.  The examiner 
also said that the veteran experienced pain of at least 
moderate intensity that would become severe during acute 
exacerbations.  The examiner stated that the examination was 
not strongly suggestive of a herniated disc.  The examiner 
further stated that it would be reasonable to conclude that 
the veteran's current chronic musculoskeletal back pain was 
secondary to lumbar strain experienced in service.  

Associated with the claims folder are VA records for the 
period from December 1999 to October 2000.  Included in the 
records are x-rays of the lumbosacral spine, dated in 
December 1999.  The report indicated that there was no change 
in the retrolisthesis of L5 relative to S1 in comparison to 
x-rays from September 1994.  The records reflect treatment 
for the veteran's left ankle and low back with rehabilitation 
therapy provided for the veteran's back.

In September 2001 the RO wrote to the veteran and informed 
him of the enactment of the Veteran's Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000).  The veteran was asked specifically to identify 
medical evidence relating to his service-connected left ankle 
disability.  The veteran did not respond to the letter and 
his claim was certified on appeal to the Board in January 
2002.

II.  Analysis

A.  Low Back

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2001).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the SMRs do not document an episode of back 
strain or injury as related by the veteran.  His January 1994 
separation physical examination reported no residuals from 
his claimed injury; however, the veteran claimed disability 
benefits for a low back condition at the time he filed his 
original claim in July 1994, just four months after his 
discharge from service.  He also sought service connection 
for residuals of a right knee injury and right hamstring 
injury.  The veteran was granted service connection for a 
scar of the right knee.  His SMRs documented treatment for an 
acute and transitory injury of the right hamstring.  In 
short, his SMRs documented all of his claimed conditions 
except for his low back pain.

The veteran's military occupational specialty was such that 
he did heavy work around aircraft.  He was assigned to a 
naval air station during his last several years of service.  
His technical specialty was such that his statement of how he 
injured his back in service is in keeping with duties he 
would be expected to perform.  See 38 U.S.C.A. § 1154(a) 
(West 1991) (due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by the service record, the official history of each 
organization in which such veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence).

The examiners from the 1998 and 1999 VA examinations, 
respectively, accepted the veteran's history of a back injury 
in service.  The 1998 examination report linked the veteran's 
back pain to service.  Moreover, the examiner said that the 
veteran's back pain could be attributed to an altered gait 
resulting from the left ankle disability.  The examiner was 
not sure to what degree the back pain was aggravated but the 
connection was noted.  The 1999 examiner said that it was 
reasonable to conclude that the veteran's current 
musculoskeletal pain was related to the injury incurred in 
service.  

In reviewing all of the evidence of record, to include the 
veteran's military specialty, his description of his 
disabilities at the time he submitted his claim in July 1994, 
his continued problems with back pain since service and the 
opinions of the two VA examiners, the Board concludes that 
the evidence is at least in relative equipoise.  
Consequently, reasonable doubt should be resolved in favor of 
the veteran and service connection for a lumbar disc 
disability at L5-S1 is granted.

B.  Left Ankle

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2001).  In cases, such as this one, where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's left ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2001).  The veteran is 
currently rated as 10 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is applicable where there is 
moderate limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.  In 
evaluating range of motion values for the left ankle, the 
Board notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees, see 38 C.F.R. § 4.71, Plate II (2001).

In regard to the issue of range of motion, the veteran was 
noted to have a full range of motion at the time of his 
separation examination in January 1994.  The several VA 
examinations from 1994, 1996, 1998 and 1999 reported 
essentially a normal range of motion for the left ankle, 
although the December 1996 examiner reported that the veteran 
was "limited" to 15 degrees of dorsiflexion.  The Board 
notes that the veteran was requested to identify or submit 
additional evidence regarding his left ankle in September 
2001; however, he failed to respond to the request.

In this case, the veteran's dorsiflexion has been essentially 
normal, except for the aforementioned finding of 15 degrees.  
He has also had normal plantar flexion to even beyond 45 
degrees on his several examinations.  Measurements of 
eversion, inversion, adduction and abduction have been 
described as normal.  The veteran's recorded range of motion 
therefore does not justify an evaluation in excess of 10 
percent.

The Board has also considered other diagnostic codes for 
possible application. However, there is no evidence of flat 
feet, claw foot, malunion or nonunion of the metatarsal 
bones, or a moderately severe foot injury to warrant the 
assignment of a 20 percent rating under Diagnostic Code 5276, 
5278, 5283, or 5284.  38 C.F.R. § 4.71a.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse. 

In this case, the veteran's left ankle disability was 
increased to 10 percent based on the above factors in 
September 1996, as a compensable rating was not warranted for 
limitation of motion.  It was noted that the veteran 
experienced chronic pain, stiffness, instability and 
swelling.  He has continued to complain of these same 
symptoms.  He was also noted on several examinations to 
complain of pain on the extremes of motion.  The Board finds 
that the veteran's symptomatology is contemplated in his 
current 10 percent disability rating.  His symptoms overall 
suggest "moderate" disability.  The terms "moderate" and 
"marked" are not defined in Diagnostic Code 5271, but it 
should be noted that the 20 percent rating for "marked" 
disability is the highest rating for limitation of motion of 
the ankle.  It is also the rating to be assigned for 
ankylosis in plantar flexion less than 30 degrees, or for 
ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position.  Diagnostic Codes 5270, 5272.  
Overall, the nature of the functional losses experienced by 
the veteran are not such that they may be said to equate to 
impairment contemplated by the highest rating assignable for 
limitation of motion, particularly when his motion is 
relatively normal on examination.  Therefore, the Board does 
not find any basis to justify a higher rating for the 
veteran's left ankle disability under DeLuca and 38 C.F.R. 
§§ 4.40, 4.45.

The Board notes that the veteran's claim is to be evaluated 
under the guidance set forth in Fenderson, supra.  The 
analysis set forth above demonstrates that the veteran's left 
ankle did not satisfy the criteria for a higher rating at any 
point since March 1994.  Accordingly, there is no basis to 
assign a higher rating at any time after March 11, 1994.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher evaluation for the veteran's left ankle 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law 106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA's provisions applied to claims filed 
on or after November 9, 2000, as well as to claims filed 
before then but not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty-to-
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir., Apr. 24, 2002).  
The Federal Circuit found that the effective date provision 
in section 7(a) of the VCAA applied solely to the amendment 
of 38 U.S.C. § 5107, as cited in section 4 of the VCAA.  
Further, in a case decided May 20, 2002, a separate panel of 
the Federal Circuit concurred with the holding in Dyment that 
the duty-to-assist provisions of the VCAA are not 
retroactive.  See Bernklau v. Principi, No. 00-7122, (Fed. 
Cir., May 20, 2002).  The court categorically stated that the 
duty-to-assist provisions of section 3(a) of the VCAA were 
not retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2001).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to their claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted the 
veteran in the present case.  From the outset he has been 
requested to provide evidence to support his claims.  
Initially he was informed of the requirement to submit 
evidence to show that his claimed conditions were related to 
service.  He was afforded a VA examination within two months 
of his application for benefits.  He was granted service 
connection for two issues, although he was denied for his low 
back disorder.  In September 2001, the RO informed the 
veteran of the enactment of the VCAA and requested evidence 
from him.  The veteran failed to respond.  The veteran was 
afforded a hearing in the development of his case.  

He was provided with a statement of the case (SOC) with 
respect to the issues on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  He was issued supplemental statements of the case that 
reviewed the evidence added to the claims folder subsequent 
to the SOC.  

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his claim.  
He has been informed of the evidence necessary to support his 
claim, and he has been assisted in the development and 
obtaining of that evidence.  While the recent decisions in 
Dyment and Bernklau may have established the state of the law 
as to the retroactive application of the duty-to-assist 
provisions of the VCAA, the fact is that this veteran was 
provided assistance in accordance with the state of the law 
in existence prior to those decisions.  He was afforded the 
greater benefit in the development of his case.  Accordingly, 
the Board concludes that there was no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).






								(Continued on Next 
Page)

ORDER

Service connection for a lumbar disc disability at L5-S1 is 
granted.

An evaluation greater than 10 percent for an Achilles tendon 
injury of the left ankle from March 11, 1994, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

